JHartin, J.,

delivered the opinion of the court.
The dismissal of this appeal is asked on the following grounds.
1. That the statement of facts was not made until ten months after the judgment was rendered.
2. The judge has not given the evidence, but his conclusions therefrom.
I. The Code of Practice has not fixed any period within i i r which the statement of facts must be made : It requires only that it be procured by the party intending to appeal, that is to say, before the appeal be granted. In this case, the statement of facts, and the order granting the appeal, were dated on the same day. The statement was, therefore, made in due time.
II. The judge states “ that the protest was proved to have been regularly made, and the notices given accordingly.” As to the protest, we might test its regularity, because it is transcribed in the record. But in regard to the notices, they not being in the record, and the failure of the judge to inform us at what time, by whom, and to whom, or in what manner they were given, we connot ascertain whether they were properly given.
As this statement does not enable us to examine the case on its merits, we are constrained to dismiss the appeal.
It is, therefore, ordered, that the appeal be dismissed, with costs.